IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                      NO. AP-77,066

                      MARK ANTHONY GONZALEZ, Appellant

                                              v.

                                THE STATE OF TEXAS

              ON DIRECT APPEAL FROM CAUSE NO. 2011-CR-5289
                  IN THE 175 TH JUDICIAL DISTRICT COURT
                               BEXAR COUNTY

       Per curiam. R ICHARDSON and Y EARY, J.J., not participating.

                                          ORDER

       The above-styled and numbered cause is pending before this Court as a result of

appellant’s capital murder conviction and resulting sentence of death in the 175 th Judicial

District Court of Bexar County, Cause No. 2011-CR-5289, styled The State of Texas v. Mark

Anthony Gonzalez. Appellant has filed in this Court a motion entitled “Motion to Abate

Appeal for Completion and Correction of the Appellate Record.”

       In his motion, appellant “request[s] copies of the juror information cards and

questionnaires in this case.” Appellant should first present his request for the disclosure of
                                                                                  Gonzalez – 2

this information to the trial court. See T EX. C ODE C RIM. P ROC. Art. 35.29.

       Appellant further lists numerous other items that he contends are missing from the

appellate record. Because the trial court is in a better position to determine the accuracy of

the record, we abate the appeal and remand this cause to the trial court to resolve this issue.

The trial court is directed to make findings of fact regarding whether the items in question

have been omitted from the record, and if so, whether they should be included. If the trial

court determines that certain items need not be included in the record, then the trial court

should state its reasons for making that determination. If the trial court determines that any

relevant items have been omitted from the clerk’s record or reporter’s record, then the trial

court shall direct the clerk and/or court reporter to prepare, certify, and file in this Court a

supplemental record containing the omitted items. See T EX. R. A PP. P. 34.5(c)(1) & 34.6(d).

       The findings shall be made and any necessary supplements shall be filed within 30

days of the date of this order. Appellant’s brief will be due in this Court within 30 days

thereafter.

       IT IS SO ORDERED THIS THE 1ST DAY OF MARCH, 2017.

Do not publish